DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/21/2022 has been entered.
Status of Claims
In the amendment dated 11/21/2022, the following has occurred: Claim(s) 1, 3-8, 10-15, and 17-20 have been amended. Claim(s) 2, 9, and 16 have been canceled.
Claim(s) 1, 3-8, 10-15, and 17-20 are pending.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 8, 10-15, and 17-20 objected to because of the following informalities:  
Claims 8 and 15 recites “a determined print parameter sets.” The limitation should be --determined print parameter sets-- since “sets” is plural which is supported by par. 14-15 in the specification.
Claims 12 and 19 recite “original contour setting.” The limitation should be –an original contour setting--.
Claim 14 recites “gradient allows.” The limitation should be –gradient alloys--.
Claims 10-11, 13, 17-18, and 20 are objected due to dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-8, 10-15, and 17-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recites the term “laser aperture.” The specification does not disclose “laser aperture.” Laser aperture could refer to an optical aperture used to form the laser beam or the spot size of the laser. For the examination, the limitation will be interpreted as –laser spot size--. 
Claims 4, 11, and 18 recite “at least two lasers controllable by the AM controller,” but each of their independent claims already recites two lasers being controlled by the AM.  
Claims 3, 5-7, 10, 12-14, and 17, 19-20 are rejected based on dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8, 10-12, 15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz (US 20200156323 A1) in view of Buller (US 20200004225 A1).
Claim 1, 8, and 15. Woytowitz discloses a method comprising: determining, by a processor, a first additive manufacturing (AM) print parameter set, the first AM print parameter set to include 
retrieving, by the processor, a three-dimensional model of a part (3D model inputted into process flow Fig. 1, par. 46), the three-dimensional model to include a set of material properties of the part (3D model can have material properties taken from a material library with multiple materials, par. 46), the first AM print parameter set corresponding to the set of material properties of the part (toolpath parameters are optimized to obtain a particular infill  density, par. 55-57);
performing, by the processor, a physical load analysis (initial finite element analysis 102 is used to calculate structural strength of the model, Fig. 1, par. 47; where the broadest reasonable interpretation of a processor performing a physical load analysis includes FEA) associated with the three- dimensional model of the part to determine first material properties of a first region of a first layer of a plurality of layers of the part and second material properties of a second region of the first layer of the plurality of layers of the part (strength driven toolpath generation 103 and additive FEA analysis 104 where the toolpath is generated based on  structural strength information of the object, par. 55; where step 102 through 104 optimizes the toolpath based on FEA analysis, where the areas which require more strength will have a higher infill density, par. 51 and 55); 
adjusting, by the processor, the first AM print parameter set to correspond to the first region and generating a second AM print parameter set to correspond to the second region (toolpath is generated and optimized based on areas with different strain-energy density, par. 51 and 55), the second AM print parameter set to include 
automatically assigning at least, by the processor, the first AM print parameter set for the first region of the first layer of the plurality of layers of the part to a first laser of a multi-laser AM device (laser can be used to form the layers, par. 37) and 
saving a record of the determined print parameter sets to laser assignments (toolpath settings can be saved, par. 102); and 
transmitting the record of the determined print parameter sets to laser assignments to an AM controller (toolpath settings can be saved and used again, par. 102), the AM controller to control the first laser 
Wotyowitz does not disclose the first AM print parameter including a first laser power setting, a first laser aperture setting,
the first AM print parameter set corresponding to the set of material properties of the part, the second AM print parameter set to include a second laser power setting and a second laser aperture setting,
the second AM print parameter set for the second region of the first laver of the plurality of layers of the part to a second laser of the multi-laser AM device, wherein the automatic assignment generates determined print parameter sets to laser assignments.
Buller discloses a method for additive manufacturing wherein the first AM print parameter including a first laser power setting (power density, par. 107), a first laser aperture setting (power density, where change in power or focus size will change the power density, par. 107; where these parameters affect the density of the material being irradiated, par. 107), 
the second AM print parameter set to include a second laser power setting and a second laser aperture setting (second laser can be used to form an area with different density which would occur based on different laser parameters, par. 107),
the second AM print parameter set for the second region of the first layer of the plurality of layers of the part to a second laser of the multi-laser AM device (second laser can be used to form an area with different density, par. 107).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woytowitz to incorporate the teachings of Buller. Doing so would have the benefit of having two lasers form areas with different densities which can speed up the fabrication process.
Regarding claim 3, 10, and 17, Woytowitz in view of Buller discloses the method of claim 2, wherein the automatically assigning includes assigning a third print parameter set for the first layer of an AM build to the first laser of the multi-laser AM device and assigning a different, fourth AM print parameter set for a second layer of the AM build to the second laser of the multi-laser AM device, the third AM print parameter set different than the first AM print parameter set (toolpath parameters such as spacing, speed, fiber orientation can be adjusted to optimize based on FEA analysis, where this optimization process will cause the laser to inherently have different parameter set based on the FEA analysis, par. 55-57; this will yield multiple different parameter sets assigned to either the first or second laser.).  
Regarding claim 4, 11, and 18, Woytowitz in view of Buller discloses the method of claim 1, wherein the multi-laser AM device includes at least two lasers controllable by the AM controller (first and second laser, Fig. 1, Buller), wherein the first AM print parameter set is a high-fidelity print parameter set and is assigned to the first laser of the multi-laser AM device and the second AM print parameter set is a low-fidelity print parameter set and is assigned to the second laser of the multi-laser AM device (combination of Woytowitz in view of Buller results in areas with different densities being assigned to different lasers).  
Regarding claim 5, 12, and 19, Woytowitz in view of Buller discloses the method of claim 1, wherein the first AM print parameter set includes at least one of an offset to an original contour setting, a hatch spacing setting (toolpath may have constant or variable spacing, par. 56; where the broadest reasonable interpretation of an offset to a hatch spacing setting can include variable spacing), and a trace spacing setting.  
Claim(s) 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz in view of Buller as applied to claims 5, 12, and 19 respectively, and further in view of Haro (US 20180290239 A1).
Regarding claim 6, 13, and 20, Woytowitz in view of Buller does not disclose the method of claim 5, wherein the first AM print parameter set is to include at least one geometry-based print parameter set including at least one of a bulk print parameter set, a contour print parameter set (parameters are changed based on features being printed at the particular section, par. 20, including contours, Haro), an upskin print parameter set, and a downskin print parameter set.  
Haro discloses a method for additive manufacturing with multiple lasers wherein the laser parameters are changed based on features being printed at the particular section, par. 20, including contours.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woytowitz in view of Buller to incorporate the teachings of Haro. Doing so would have the benefit of improving the processing time by accounting for changes in the parameter that may be required around contours (par. 20, Haro).
Claim(s) 7 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Woytowitz in view of Buller as applied to claims 5, 12, and 19 respectively, and further in view of Subramanian (US 20140099476 A1).
Regarding claim 7 and 14, Woytowitz in view of Buller discloses the method of claim 1, wherein the part is a multi-material (the material in each layer may be composed of two materials, par. 38) 
Woytowitz in view of Buller does not disclose that the multi-material is a part via an additive deposition of gradient alloys that transition from a first metal to a second metal.
Subramanian discloses a method of additive manufacturing a multi-material object with laser sintering wherein there is gradient metal material between the transition of the two metals (par. 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Woytowitz in view of Buller to incorporate the teachings of Subramanian. Doing so would have the benefit of creating a mechanical interlock between the two metals and increase strength (par. 19, Subramanian).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMPSON A CHEN whose telephone number is (571)272-6422. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMPSON A CHEN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/JOHN J NORTON/               Primary Examiner, Art Unit 3761